PRESS RELEASE April 22, 2010 Contact: Stephanie A. Heist (302) 571-5259 sheist@wsfsbank.com WSFS ANNOUNCES 1ST QUARTER 2010 EARNINGS RELEASE DATE AND CONFERENCE CALL WILMINGTON, Del. – WSFS Financial Corporation (NASDAQ/GS: WSFS), the parent company of WSFS Bank, today announced it expects to report first quarter earnings at the end of business Thursday, April 29, 2010.Management will conduct a conference call to review this information at 1:00 p.m. Eastern Daylight Time (EDT) on Friday, April 30, 2010.Interested parties may listen to this call by dialing 1-800-860-2442. A rebroadcast of the conference call will be available one hour after the completion of the conference call, until 9:00 a.m. EDT May 11, 2010, by calling 1-877-344-7529 and using Conference ID # 439600. About WSFS Financial Corporation WSFS Financial Corporation is a $3.7 billion financial services company. Its primary subsidiary, Wilmington Savings Fund Society, FSB (WSFS Bank), operates 41 banking offices located in Delaware (36), Pennsylvania (4) and Virginia (1).
